

115 HR 6263 IH: United States Army Rangers Veterans of World War II Congressional Gold Medal Act
U.S. House of Representatives
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6263IN THE HOUSE OF REPRESENTATIVESJune 28, 2018Mrs. Black (for herself and Mr. Cohen) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo award a Congressional Gold Medal, collectively, to the United States Army Rangers Veterans of
			 World War II in recognition of their extraordinary service during World
			 War II.
	
 1.Short titleThis Act may be cited as the United States Army Rangers Veterans of World War II Congressional Gold Medal Act. 2.DefinitionsIn this Act—
 (1)the term Secretary means the Secretary of the Treasury; and (2)the term United States Army Rangers Veteran of World War II means any individual who—
 (A)served in the Armed Forces— (i)honorably;
 (ii)in an active duty status; and (iii)at any time during the period beginning on June 19, 1942, and ending on September 2, 1945; and
 (B)was assigned to a Ranger Battalion of the Army at any time during the period described in subparagraph (A)(iii).
 3.FindingsCongress finds the following: (1)In World War II, the Army formed 6 Ranger Battalions and 1 provisional battalion. All members of the Ranger Battalions were volunteers. The initial concept of Ranger units drew from the British method of using highly trained commando units and the military tradition of the United States of utilizing light infantry for scouting and raiding operations.
 (2)The Ranger Battalions of World War II consisted of— (A)the 1st Ranger Infantry Battalion, which was activated on June 19, 1942, in Northern Ireland;
 (B)the 2nd Ranger Infantry Battalion, which was activated on April 1, 1943, at Camp Forrest, Tennessee;
 (C)the 3rd Ranger Infantry Battalion, which was— (i)activated as provisional on May 21, 1943, in North Africa; and
 (ii)constituted on July 21, 1943, and concurrently consolidated with the provisional unit described in clause (i);
 (D)the 4th Ranger Infantry Battalion, which was— (i)activated as provisional on May 29, 1943, in North Africa; and
 (ii)constituted on July 21, 1943, and concurrently consolidated with the provisional unit described in clause (i);
 (E)the 5th Ranger Infantry Battalion, which was activated on September 1, 1943, at Camp Forrest, Tennessee;
 (F)the 6th Ranger Infantry Battalion, which was— (i)originally activated on January 20, 1941, at Fort Lewis, Washington, as the 98th Field Artillery Battalion; and
 (ii)converted and redesignated on September 26, 1944, as the 6th Ranger Infantry Battalion; and (G)the 29th Ranger Infantry Battalion, a provisional Army National Guard unit that was—
 (i)activated on December 20, 1942, at Tidworth Barracks, England; and (ii)disbanded on October 18, 1943.
 (3)The first combat operations of Army Rangers occurred on August 19, 1942, when 50 Rangers took part in the British-Canadian raid on the French coastal town of Dieppe.
 (4)The 1st Ranger Battalion, under the leadership of Major William O. Darby, was used in full strength during the landings at Arsew, Algeria, during the North African campaign. Due to the success of the Rangers in several difficult battles, particularly at El Guettar in March and April of 1943, 2 additional Ranger Battalions were organized in North Africa.
 (5)During the North African campaign, the 1st Ranger Battalion was awarded battle honors for its actions in Tunisia. On March 18, 1943, the Battalion penetrated enemy lines and captured the position Djebel el Auk in a nighttime attack, taking more than 200 prisoners. Two days later, the battalion was attacked by the 10th Panzer division of the German Afrika Korps and, despite heavy losses, continued to defend its position. The following day, the 1st Battalion counterattacked to clear high ground overlooking the positions held by the Armed Forces. These actions demonstrated the ability of the Rangers to fight in difficult terrain and the courage to endure despite being outnumbered and exposed to heavy enemy fire.
 (6)The 29th provisional Ranger Battalion was formed from volunteers drawn from the 29th Infantry Division stationed in England in the fall of 1942. The Battalion was activated on December 20, 1942, and accompanied British commandos on 2 small-scale raids in Norway. Nineteen members of the 29th Ranger Battalion conducted a raid on a German radar site in France on the night of September 3, 1943. After that raid, the 29th Ranger Battalion was disbanded because new Ranger units, the 2nd and 5th Battalions, were being formed.
 (7)During the summer and fall of 1943, the 1st, 3rd, and 4th Ranger Battalions were heavily involved in the campaign in Sicily and the landings in Italy. The 1st and 4th Ranger Battalions conducted a night amphibious landing in Sicily and secured the landing beaches for the main force. The 3rd Battalion landed separately at Licata, Sicily, and was able to silence gun positions on an 82-foot cliff overlooking the invasion beaches.
 (8)During the invasion of Italy, the 1st and 4th Ranger Battalions landed at Maori with the mission of seizing the high ground and protecting the flank of the remainder of the main landing by the United States. Enemy forces in the area were estimated to outnumber the Rangers by approximately eight to one. Despite these odds, the Rangers took the position and held off 7 enemy counterattacks.
 (9)After the invasion of Italy, Rangers continued to be used, often in night attacks to seize key terrain ahead of the advancing Allied forces. At the Anzio beachhead, the majority of the 1st, 3rd, and 4th Ranger Battalions sustained heavy casualties after being cut off behind German lines. The Rangers had planned to infiltrate German positions under the cover of darkness and make a dawn attack on a critical road junction but were pinned down by enemy tanks and an elite German paratrooper unit. After 12 hours of desperate fighting and a failed relief attempt, the majority of the Ranger force was killed, wounded, or captured. Only 6 Rangers from the 1st and 3rd Battalions, out of more than 767 men, returned to friendly lines. The 4th Battalion, which had been in reserve, also suffered 60 killed and 120 wounded out of 550 men. These 3 battalions were inactivated and the survivors were transferred to other units.
 (10)In the United States, and later in Scotland, the 2nd and 5th Ranger Battalions were formed to undertake operations in Western Europe. Those Battalions were engaged on D-Day, assaulting German positions at the Pointe du Hoc coastal battery, and remained in combat through September of 1944. Specifically, Rangers in the 2nd Battalion, under the command of Lieutenant Colonel James E. Rudder—
 (A)overcame underwater mines, machine gun fire, and enemy artillery while scaling the 100-foot high cliffs at Pointe du Hoc;
 (B)held against intense German efforts to retake the position; and (C)after reaching the top of the cliffs, moved inland roughly 1 mile and sustained heavy casualties while searching for, and ultimately destroying, a German heavy artillery battery.
 (11)During June, July, and August of 1944, the 2nd and 5th Ranger Battalions were engaged in the campaign in Brest, which included close-range fighting in hedgerows and numerous villages. Later, in operations in Western Germany, the Battalions were frequently used to attack in darkness and gain vital positions to pave the way for the main Army attacks.
 (12)During the final drive into Germany in late February and early March 1945, the 5th Ranger Battalion was cited for battle honors for outstanding performance. Under the cover of darkness, the unit drove into German lines and seized high ground blocking the main German supply route in the sector. The Germans attacked the position of the Rangers from both sides, resulting in heavy Ranger casualties during 5 days of fighting. As a result of the actions of the Rangers, the main Army attack was able to overcome German defenses more easily, occupy the vital city of Trier, and reach the Rhine River.
 (13)The 6th Ranger Battalion operated in the Pacific. In the most notable exploit of the 6th Ranger Battalion, in January and February of 1945, the Battalion formed the nucleus of a rescue force that liberated more than 500 Allied prisoners, including prisoners from the United States, from the Cabanatuan prisoner of war camp in the Philippines. With the help of local Filipino guerillas, the Rangers, led by Lieutenant Colonel Henry A. Mucci, demonstrated extraordinary heroism by infiltrating Japanese-held territory to reach the prisoners of war and prevent them from being killed by the Japanese. After a 25-mile march at night through the jungle, the unit killed all Japanese sentries with no loss of life of the prisoners of war. The unit successfully returned to American lines having lost only 2 soldiers killed and having another 2 wounded.
 (14)The 1st Ranger Infantry Battalion— (A)participated in the campaigns of—
 (i)Algeria-French Morocco (with arrowhead); (ii)Tunisia;
 (iii)Sicily (with arrowhead); (iv)Naples-Foggia (with arrowhead);
 (v)Anzio (with arrowhead); and (vi)Rome-Arno; and
 (B)for its contributions, received— (i)the Presidential Unit Citation (Army) and streamer embroidered with EL GUETTAR; and
 (ii)the Presidential Unit Citation (Army) and streamer embroidered with SALERNO. (15)The 2nd Ranger Infantry Battalion—
 (A)participated in the campaigns of— (i)Normandy (with arrowhead);
 (ii)Northern France; (iii)Rhineland;
 (iv)Ardennes-Alsace; and (v)Central Europe; and
 (B)for its contributions, received— (i)the Presidential Unit Citation (Army) and streamer embroidered with POINTE DU HOE; and
 (ii)the French Croix de Guerre with Silver-Gilt Star, World War II, and streamer embroidered with POINTE DU HOE. (16)The 3rd Ranger Infantry Battalion—
 (A)participated in the campaigns of— (i)Sicily (with arrowhead);
 (ii)Naples-Foggia (with arrowhead); (iii)Anzio (with arrowhead); and
 (iv)Rome-Arno; and (B)for its contributions, received the Presidential Unit Citation (Army) and streamer embroidered with SALERNO.
 (17)The 4th Ranger Infantry Battalion— (A)participated in the campaigns of—
 (i)Sicily (with arrowhead); (ii)Naples-Foggia (with arrowhead);
 (iii)Anzio (with arrowhead); and (iv)Rome-Arno; and
 (B)for its contributions, received the Presidential Unit Citation (Army) and streamer embroidered with SALERNO. (18)The 5th Ranger Infantry Battalion—
 (A)participated in the campaigns of— (i)Normandy (with arrowhead);
 (ii)Northern France; (iii)Rhineland;
 (iv)Ardennes-Alsace; and (v)Central Europe; and
 (B)for its contributions, received— (i)the Presidential Unit Citation (Army) and streamer embroidered with NORMANDY BEACHHEAD;
 (ii)the Presidential Unit Citation (Army) and streamer embroidered with SAAR RIVER AREA; and (iii)the French Croix de Guerre with Silver-Gilt Star, World War II, and streamer embroidered with NORMANDY.
 (19)The 6th Ranger Infantry Battalion— (A)participated in the campaigns of—
 (i)New Guinea; (ii)Leyte (with arrowhead); and
 (iii)Luzon; and (B)for its contributions, received—
 (i)the Presidential Unit Citation (Army) and streamer embroidered with CABU, LUZON; and (ii)the Philippine Presidential Unit Citation and streamer embroidered with 17 OCTOBER 1944 TO 4 JULY 1945.
 (20)The United States will be forever indebted to the United States Army Rangers Veterans of World War II, whose bravery and sacrifice in combat contributed greatly to the military success of the United States and the allies of the United States.
			4.Congressional gold medal
 (a)Award authorizedThe President pro tempore of the Senate and the Speaker of the House of Representatives shall make appropriate arrangements for the award, on behalf of Congress, of a single gold medal of appropriate design to the United States Army Rangers Veterans of World War II, in recognition of their dedicated service during World War II.
 (b)Design and strikingFor the purposes of the award described in subsection (a), the Secretary shall strike the gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.
			(c)Smithsonian Institute
 (1)In generalFollowing the award of the gold medal in honor of the United States Army Rangers Veterans of World War II, the gold medal shall be given to the Smithsonian Institution, where the medal shall be—
 (A)available for display, as appropriate; and (B)made available for research.
 (2)Sense of congressIt is the sense of Congress that the Smithsonian Institution should make the gold medal received under paragraph (1) available for display elsewhere, particularly at other locations associated with—
 (A)the United States Army Rangers Veterans of World II; or (B)World War II.
 (d)Duplicate medalsUnder regulations that the Secretary may prescribe, the Secretary may strike and sell duplicates in bronze of the gold medal struck under this section, at a price sufficient to cover the cost of the medals, including the cost of labor, materials, dies, use of machinery, and overhead expenses.
			5.Status of medal
 (a)National medalThe gold medal struck under section 4 shall be a national medal for the purposes of chapter 51 of title 31, Unites States Code.
 (b)Numismatic itemsFor the purposes of section 5134 of title 31, United States Code, all medals struck under section 4 shall be considered to be numismatic items.
			